                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

UNITED STATES OF AMERICA

v.                                                         Criminal Case No. 3:19-cr-00194

STEVEN J. WIGGINS


         PETITION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM

1. STEVEN J. WIGGINS, DOB: 12/19/1986, Last Four of SSN: 7621, is, in due form and
process of law, confined in the custody of the Dickson County Sheriff’s Office and the Robertson
County Sheriff’s Department located at 311 5th Avenue East, Springfield, Tennessee.

2. Said individual is needed for an initial appearance and related proceedings pursuant to an
Indictment in Case Number 3:19-cr-00194, and is needed as soon as practical to appear before this
Court. A Writ of Habeas Corpus Ad Prosequendum should issue for that purpose.

DATED:         October 11, 2019
                                              s/Robert E. McGuire
                                              Robert E. McGuire
                                              Assistant United States Attorney
                                              Petitioner
                   WRIT OF HABEAS CORPUS AD PROSEQUENDUM

TO:    United States Marshal, Middle District of Tennessee
       Dickson County Sheriff
       Robertson County Sheriff

The Petition is GRANTED.

YOU ARE HEREBY COMMANDED to bring or cause to be brought STEVEN J. WIGGINS,
DOB: 12/19/1986, Last Four of SSN: 7621, who is, in due form and process of law, confined in
the custody of the Dickson County Sheriff’s Office and Robertson County Sheriff’s Department
located at 311 5th Avenue East, Springfield, Tennessee, shall be transferred to the custody of the
United States Marshal and produced before this Court as soon as is practical, to attend
proceedings in this matter; and shall be retained in federal custody pending resolution of this
matter.

WITNESS, the Honorable Barbara Holmes, United States Magistrate Court Judge for the Middle
District of Tennessee.

        October 16, 2019
DATED: _________________
                                                  UNITED STATES DISTRICT COURT

                                                  By: ____________________________
                                                      Barbara Holmes
                                                      U.S. Magistrate Judge

      Case 3:19-cr-00194 Document 25 Filed 10/16/19 Page 1 of 1 PageID #: 55
